Citation Nr: 1449225	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a right knee disorder as secondary to the service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2004 and from December 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO rating decision.

In January 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

This matter along with the issues of service connection for a left knee condition and lumbar spine disorder was remanded in February 2014 for further evidentiary development.  

By way of an August 2014 rating decision, the RO granted service connection for a left knee and lumbar spine disabilities.  Thus, as those claims have been granted in full, the issues are no longer before the Board.  



FINDING OF FACT

The Veteran is not shown to have a right knee disability that is caused or aggravated by the service-connected left knee disability.



CONCLUSION OF LAW

The Veteran does not have a right knee disability that is proximately due to or the result of his service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

VA initially notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The claimant's service and postservice medical treatment records have been obtained, and he has not identified any outstanding private or VA treatment records pertinent to the issue.  He has also been afforded an adequate VA examination.

Thus, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

With regard to the current disability requirement, in order to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of current disability that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1) ; Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

During his earlier hearing, the Veteran testified that, since his left knee surgery, he had put most of his weight on his right knee to compensate and was experiencing some pain and tightness in the right knee.  He added that his right knee had not been evaluated.  

Significantly, the Veteran did not identify any medical evidence to support his lay assertions of having a right knee condition that was attributable to the service-connected left knee disability.    

Moreover, the recent VA examination in April 2014 revealed no limitation of motion, pain on motion or instability referable to the right knee.  In fact, on examination, the Veteran's right knee was noted to be normal.   

The Veteran is competent to testify as to the observable symptomatology pertaining to his right knee.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the VA examination findings referable to a normal right knee are assigned significant probative value and outweigh the Veteran's rather vague lay assertions presented in this case.  

After careful consideration of all assembled and procurable evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Hence, on this record, service connection for a right knee disorder, secondary to the service-connected left knee disability is denied.



ORDER

Service connection for a right knee disorder as secondary to the service-connected left knee disability is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


